Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s previous response is acknowledged.  Following the final Office action, at which time prosecution on the merits closed, a double patenting rejection was still outstanding.  Thereafter, applicant then filed an after-final response with a terminal disclaimer over U.S. Patent No. 9,992,560, which was approved, overcoming the obvious double patenting rejection.  Notwithstanding that species previously unsearched and withdrawn remained at the time of the final Office action was mailed - which closed prosecution on the merits - leaving further search and/or consideration outstanding, the Office has elected to reopen prosecution on the merits.  The present Office action is sent non-final.
Restriction/Election, Maintained
Applicant’s election without traverse of Group I, claims 1-9, and Compound 5 in Table 5 as the species peptide, in the reply filed on 5/12/14 is acknowledged:

    PNG
    media_image1.png
    207
    709
    media_image1.png
    Greyscale

Allowable Subject Matter - Maintained
As the elected species of Compound 5 was not found reasonably taught or suggested by the prior art of record, the Examiner has moved on to the next species for which the prior art uncovered thereto is cited below over the claimed genus/subgenus, as carried out in the parent 
Claims 1 and 9 are examined as drawn to the next species.
Claims 2-8 and 10-15 are withdrawn as not be directed to the next species for which art was uncovered or the elected group.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 112 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements and for omitting essential elements, such omission amounting to a gap between the elements.such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  position Q may be “V+O-” where V is any metal ion.  It is unclear as claimed where the oxygen is to be bound to the metal ion or something else.  The specification description was not found to clarify the metes and bounds on the structural cooperation of these elements.  Therefore, a reasonable search a
nd analysis of the prior art on this element could not be established.


Prior Art Made of Record But No Longer Relied Upon


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654